 




EXHIBIT 10.1




Portions of this exhibit indicated in the body of this exhibit by “####” have
been omitted pursuant to Pro-Dex, Inc.’s request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and the
omitted material has been separately filed with the Securities and Exchange
Commission.




THIS SECURED CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS.  THESE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY NOT BE
MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE BORROWER THAT REGISTRATION
IS NOT REQUIRED UNDER SUCH ACT.

MONOGRAM ORTHOPAEDICS INC.

SECURED CONVERTIBLE PROMISSORY NOTE

$800,000

19 APRIL, 2017

 

FOR VALUE RECEIVED, Monogram Orthopaedics Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay Pro-Dex, Inc., a Colorado corporation, or
its assigns (the “Lender”), on demand made after the second anniversary of the
date first set forth above (the “Maturity Date”), subject to the terms of this
Secured Convertible Promissory Note (this “Note”), the principal sum of Eight
Hundred Thousand Dollars ($800,000), or such part thereof as shall have been
advanced by the Lender to the Borrower hereunder and shall remain outstanding,
together with interest on the balance of principal remaining unpaid from time to
time accruing on and from the date hereof at an annual rate equal to four
percent (4.0%).  Interest shall accrue daily and be calculated based on a
360-day year for the actual number of days elapsed, but in no event shall the
rate of interest exceed the maximum rate, if any, allowable under applicable
law.  This Note is issued as part of a series of similar convertible promissory
notes issued on, before or within 10 business days after the date hereof
(collectively, the “Notes”).

1.

Draws.  Subject to the terms and conditions set forth in this Note, (i) on the
date hereof, the Lender shall make a loan (the “First Loan”) to the Borrower in
the principal amount of Four Hundred Fifty Thousand Dollars ($450,000), and (ii)
upon the Borrower’s satisfaction of the milestones set forth on Exhibit A (as
determined by the Lender in good faith), which shall occur no later than three
(3) months from the date of this Note, the Lender shall make an additional loan
(the “Second Loan” and, together with the First Loan, the “Loan”) to the
Borrower in the principal amount of Three Hundred Fifty Thousand Dollars
($350,000).  For clarity, if the milestones set forth on Exhibit A are not
satisfied in full within three (3) months of the date of this Note, the Lender
shall have no obligation to make the Second Loan, but may thereafter, in its
sole discretion, make the Second Loan in whole or in part.

2.

Payment.  All payments on account of principal and interest shall be made in
lawful money of the United States of America at the principal office of the
Lender, or such other place as the holder hereof may from time to time designate
in writing to the Borrower.  All payments by the Borrower under this Note shall
be applied first to any fees and expenses due and payable hereunder, then to the
accrued interest due and payable hereunder and the remainder, if any, to the
outstanding principal.  





1







--------------------------------------------------------------------------------

 




3.

New Note.  Upon receipt of evidence reasonably satisfactory to the Borrower of
the loss, theft, destruction or mutilation of this Note, the Borrower will issue
a new note, of like tenor and amount and dated the date to which interest has
been paid, in lieu of this lost, stolen, destroyed or mutilated Note, and in
such event the Lender agrees to indemnify and hold harmless the Borrower in
respect of any such lost, stolen, destroyed or mutilated Note.

4.

Prepayment.  Principal and interest under this Note may not be prepaid, in whole
or in part, without the written consent of Lender, which may be granted or
withheld in Lender’s sole and absolute discretion.

5.

Conversion of Note.  

(a)

Mandatory Conversion of Note Upon Closing of Financing.  If this Note remains
outstanding upon the closing of a Financing (as hereinafter defined), then all
of the principal amount outstanding under this Note and any accrued and unpaid
interest thereon shall be converted automatically without further action of the
Lender into the Equity Securities issued at such Financing at the Conversion
Price (as hereinafter defined).  The term “Conversion Price” means an amount
equal to the lesser of (i) 80% of the per share price paid in the Financing or
(ii) the price equal to the quotient of $6,000,000 divided by the aggregate
number of outstanding shares of the Borrower’s Common Stock as of immediately
prior to the initial closing of the Financing (assuming full conversion or
exercise of all convertible and exercisable securities then outstanding other
than the Notes), and otherwise on the same terms and conditions as given to the
other investors in the Financing; provided, however, that, in connection with
the Financing, the Lender shall be granted pro rata participation rights with
respect to all future equity issuances, subject to customary exceptions, such
that the Lender shall have the right to participate in future equity issuances
in an amount that permits it to maintain its fully-diluted ownership in the
Borrower after each equity issuance.  All funds received by the Borrower in
connection with the Financing shall, except as consented to by the Lender, be
used in accordance with the Budget (as defined in Exhibit A) for purpose of
furthering the Strategy (as defined in Exhibit A).  The term “Financing” means
any equity financing for the account of the Borrower involving the issuance and
sale of shares of Equity Securities which occurs on or before the Maturity Date
and at which time the aggregate gross proceeds received  by the Borrower
(excluding conversion of the principal amount of this Note) equals or exceeds
$5,000,000.  The Borrower shall give notice of a Financing to the Lender as soon
as is practicable prior to the closing of said Financing, but in any case no
later than ten (10) business days before any such Financing.  The term “Equity
Securities” means the Borrower’s Preferred Stock or any securities conferring
the right to purchase the Borrower’s Preferred Stock or securities convertible
into, or exchangeable for (with or without additional consideration), the
Borrower’s Preferred Stock, except that such defined term shall not include any
security (i) granted, issued and/or sold by the Borrower to any employee,
director or consultant in such capacity or (ii) issued upon the conversion or
exercise of any option or warrant outstanding as of the date of this Note.

(b)

Cash in Lieu of Fractional Shares.  No fractional share or interest of the
Equity Securities shall be issued upon conversion of this Note.  Instead of any
fractional shares or interest of the Equity Security which would otherwise be
issuable upon conversion of this Note, the Borrower shall pay to the holder of
this Note a cash adjustment in respect of such fraction in an amount equal to
the same fraction of the fair market value per share (as such value is
determined in good faith by the Borrower’s Board of Directors (the “Board”) of
the Equity Security.

(c)

Maturity Date Before Financing.  In the event that a Financing is not
consummated prior to the Maturity Date, then at Lender’s option (exercisable in
Lender’s sole and absolute discretion), the outstanding principal balance and
all accrued and unpaid interest under this Note shall be converted into a number
of shares of Common Stock of the Borrower such that, immediately after





2







--------------------------------------------------------------------------------

 




such issuance, the number of shares of Common Stock so issued to the Lender,
calculated on a fully diluted basis, equals the Common Ownership Percentage.
 “Common Ownership Percentage” means the percentage calculated as follows: (x)
(i) the aggregate amount of principal and interest under this Note then
outstanding, divided by (ii) $800,000, multiplied by (y) 18%.  If a Financing is
not consummated prior to the Maturity Date and the Lender does not elect to have
the outstanding principal and interest converted into Common Stock pursuant to
this Section 5(c), then all outstanding principal and interest under this Note
shall be due and payable in full in cash on the Maturity Date.

(d)

Sale of the Borrower.  Notwithstanding any provision of this Note to the
contrary, in the event that the Borrower consummates a Sale of the Borrower (as
defined below) prior to the conversion or repayment in full of this Note, (i)
the Borrower will give the Lender at least ten (10) business days’ prior written
notice of the anticipated closing date of such Sale of the Borrower and (ii) at
the closing of such Sale of the Borrower, in full satisfaction of the Borrower’s
obligations under this Note, the Borrower will pay the Lender an aggregate
amount equal to three (3) times the aggregate amount of principal and interest
then outstanding under this Note.  In any definitive agreement entered into for
the Sale of the Borrower, the Borrower will condition the Sale of the Borrower
on the assignment to the purchaser, and purchaser’s assumption, of all
agreements between the Borrower and the Lender (including, without limitation,
the Agreement to Agree to Development Agreement (the “Agreement to Agree”) and
any Commercial Agreements (as defined in the Agreement to Agree)) in effect as
of the date of the closing of the Sale of the Borrower.  The term “Sale of the
Borrower” means (x) any consolidation or merger of the Borrower with or into any
other corporation or other entity or person, or any other corporate
reorganization, other than any such consolidation, merger or reorganization in
which the stockholders of the Borrower immediately prior to such consolidation,
merger or reorganization, continue to hold at least a majority of the voting
power of the surviving entity in substantially the same proportions (or, if the
surviving entity is a wholly owned subsidiary, its parent) immediately after
such consolidation, merger or reorganization; (y) any transaction or series of
related transactions to which the Borrower is a party in which in excess of 50%
of the Borrower’s voting power is transferred; provided, however, that a Sale of
the Borrower shall not include any transaction or series of transactions
principally for bona fide equity financing purposes in which cash is received by
the Borrower or any successor or indebtedness of the Borrower is cancelled or
converted or a combination thereof; or (z) a sale, lease, exclusive license or
other disposition of all or substantially all of the assets of the Borrower.

(e)

Cancellation or Replacement of Note.  Upon the payment and/or conversion of the
entire principal amount of this Note and the payment and/or conversion of the
accrued interest thereon, this Note shall be returned to the Borrower for
cancellation; provided, however, that Section 6(c) shall survive any such
payment and/or conversion.

6.

Rights of Lender.

(a)

Consent Rights.  Until the payment and/or conversion of the entire principal
amount of this Note and the payment and/or conversion of the accrued interest
thereon, the Borrower shall not take any of the following actions without the
prior written consent of the Lender (which may be granted or withheld in the
Lender’s discretion):

(i)

consummate any Sale of the Borrower or consent to the consummation of any Sale
of the Borrower;

(ii)

increase or decrease the total number of authorized shares of Common Stock of
the Borrower, except in connection with any capital raising securities issuance
(including, without limitation, any Financing);





3







--------------------------------------------------------------------------------

 




(iii)

pay compensation to any employee of the Borrower in excess of $180,000 per year
or to compensate any founder, officer of family member of any founder or officer
of the company as an independent contractor;

(iv)

declare or pay any dividends or make any other distributions to the holders of
Common Stock of the Borrower;

(v)

change the authorized number of directors of the Borrower to more than five or
less than three;

(vi)

incur any indebtedness in excess of $20,000 other than pursuant to this Note or
up to $500,000 in convertible debt with right that are not superior to the
rights of the Lender under this Note and which is expressly made subordinate to
thei Note; or

(vii)

change the principal business of the Borrower or enter into a new line of
business.

(b)

Deliverables.  Within ten (10) business days of the date first written above,
the Borrower shall deliver to the Lender evidence that the Borrower has entered
into Notes, other than this Note, with one or more third parties in the
aggregate principal amount of no less than $100,000 with rights that are not
superior to the rights of the Lender under this Note.

(c)

Board Appointee.  So long as the Lender holds this Note or any of the securities
issuable upon conversion of this Note, the Borrower shall take any and all
action necessary to afford the Lender the right to appoint one (1) director to
the Board.

7.

Representations of the Borrower.  In connection with the transactions provided
for herein, the Borrower hereby represents and warrants to the Lender that:

(a)

The Borrower is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to carry on its business as now conducted. The Borrower is
duly qualified to transact business and is in good standing in each jurisdiction
in which the failure to so qualify would have a material adverse effect on its
business or properties.

(b)

Except for the authorization and issuance of securities issuable at the
Financing, all corporate action has been taken on the part of the Borrower, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Note.

8.

Representations of the Lender.  In connection with the transactions provided for
herein, the Lender hereby represents and warrants to the Borrower that:

(a)

This Note constitutes the Lender’s valid and legally binding obligation,
enforceable in accordance with its terms.

(b)

The Lender acknowledges that this Note is issued to the Lender in reliance upon
the Lender’s representation to the Borrower that this Note is being acquired for
investment for the Lender’s own account, not as a nominee or agent, and not with
a view to the resale or distribution of any part thereof, and that the Lender
has no present intention of selling, granting any participation in, or otherwise
distributing the same.





4







--------------------------------------------------------------------------------

 




(c)

The Lender acknowledges that it is able to fend for itself, can bear the
economic risk of its investment, and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in this Note. Lender also represents it has not been
organized solely for the purpose of acquiring this Note.

(d)

The Lender is an “accredited investor” within the meaning of Rule 501 of
Regulation D, as presently in effect, as promulgated by the Securities and
Exchange Commission (the “SEC”) under the Securities Act.

(e)

The Lender understands that this Note is characterized as a “restricted
security” under the Federal securities laws inasmuch as it is being acquired
from the Borrower in a transaction not involving a public offering and that
under such laws and applicable regulations such securities may be resold without
registration under the Securities Act, only in certain limited circumstances.

9.

Security Interest.  

(a)

The Borrower hereby grants to the Lender a first priority security interest in
and to all of the Borrower’s right, title and interest in and to the following,
wherever located, whether now existing or hereafter from time to time arising or
acquired (the “Collateral”):

(i)

all fixtures and personal property of every kind and nature including all
accounts, goods (including, without limitation, inventory and equipment),
documents (including, without limitation and if applicable, electronic
documents), instruments, promissory notes, chattel paper (whether tangible or
electronic), letters of credit, letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing), securities and all other investment
property, general intangibles (including, without limitation, all payment
intangibles), money, intellectual property (including, without limitation,
patents, trademarks and copyrights, but excluding for the avoidance of doubt any
intellectual property owned by The Icahn School of Medicine at Mont Sinai
(“ISMMS”)), deposit accounts, and any other contract rights including without
limitation any licensing agreement with ISMMS or rights to the payment of money;
and

(ii)

all proceeds (as defined in Section 9-102 of the UCC (as defined below)) and
products of each of the foregoing, all books and records relating to the
foregoing, all supporting obligations related thereto, and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, and any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to the Borrower from time to time with respect to any of the
foregoing.

(b)

The Borrower hereby irrevocably authorizes the Lender at any time and from time
to time to file in any relevant jurisdiction any financing statements and
amendments thereto that contain the information required by Article 9 of the
Uniform Commercial Code as in effect from time to time in the State of
California or, when the laws of any other state govern the method or manner of
the perfection or enforcement of any security interest in any of the Collateral,
the Uniform Commercial Code as in effect from time to time in such state (the
“UCC”), of each applicable jurisdiction for the filing of any financing
statement or amendment relating to the Collateral, including any financing or
continuation statements or other documents for the purpose of perfecting,
confirming, continuing, enforcing or protecting the security interest granted by
the Borrower hereunder, without the signature of the Borrower where permitted by
law, including the filing of a financing statement describing the Collateral as
all assets now owned or hereafter acquired by the Borrower, or words of similar
effect.  The Borrower agrees to provide all information required by the Lender
pursuant to this Section 9(b) promptly to the Lender upon request.





5







--------------------------------------------------------------------------------

 




(c)

The Borrower hereby further authorizes the Lender to file with the United States
Patent and Trademark Office and the United States Copyright Office (and any
successor office and any similar office in any state of the United States or in
any other country) this Note and other documents for the purpose of perfecting,
confirming, continuing, enforcing or protecting the security interest granted by
the Borrower hereunder, without the signature of the Borrower where permitted by
law.

(d)

The Borrower agrees that at any time and from time to time, at the expense of
the Borrower, the Borrower will promptly execute and deliver all further
instruments and documents, obtain such agreements from third parties, and take
all further action, that may be necessary or desirable, or that the Lender may
reasonably request, in order to create and/or maintain the validity, perfection
or priority of and protect any security interest granted or purported to be
granted hereby or to enable the Lender to exercise and enforce its rights and
remedies hereunder or under any other agreement with respect to any Collateral.

(e)

The Borrower covenants as follows:

(i)

The Borrower shall, at its own cost and expense, defend title to the Collateral
and the security interest of the Lender therein against the claim of any person
claiming against or through the Borrower and shall maintain and preserve such
perfected security interest for so long as this Note shall remain in effect. The
Borrower will not sell, offer to sell, dispose of, convey, assign or otherwise
transfer, grant any option with respect to, restrict, or grant, create, permit
or suffer to exist any mortgage, pledge, lien, security interest, option, right
of first offer, encumbrance or other restriction or limitation of any nature
whatsoever on, any of the Collateral or any interest therein, except in the
ordinary course of business and with the prior written consent of the Lender;
provided however that Lender’s written consent will not be required in
connection with any licenses of intellectual property of the Borrower entered
into in the ordinary course of business for the purposes of R&D.

(ii)

The Borrower will keep the Collateral in good order and repair and will not use
the same in violation of law or any policy of insurance thereon. The Borrower
will permit the Lender, or its designee, to inspect the Collateral at any
reasonable time, wherever located.

(iii)

The Borrower will pay promptly when due all taxes, assessments, governmental
charges, and levies upon the Collateral or incurred in connection with the use
or operation of the Collateral or incurred in connection with this Note.

(iv)

The Borrower will, at its expense, promptly deliver to the Lender a copy of each
notice or other communication received by it in respect of the Collateral.

(f)

The Borrower hereby appoints the Lender the Borrower’s attorney-in-fact, with
full authority in the place and stead of the Borrower and in the name of the
Borrower or otherwise, from time to time during the continuance of an event of
default under this Note in the Lender’s discretion, subject to the rights of any
lender senior to the Borrower, to take any action and to execute any instrument
which the Lender may deem necessary or advisable to accomplish the purposes of
this Note (but the Lender shall not be obligated to and shall have no liability
to the Borrower or any third party for failure to do so or take action). This
appointment, being coupled with an interest, shall be irrevocable. The Borrower
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue hereof.

10.

Default.  Any of the following shall constitute an event of default under this
Note:

(a)

the dissolution of the Borrower;





6







--------------------------------------------------------------------------------

 




(b)

any petition in bankruptcy being filed by or against Borrower or any proceedings
in bankruptcy, insolvency or under any other laws relating to the relief of
debtors, being commenced for the relief or readjustment of any indebtedness of
the Borrower, either through reorganization, composition, extension or
otherwise, and which, in the case of any involuntary proceedings shall be
acquiesced to by Borrower or shall continue for a period of sixty (60) days
without being dismissed, discharged or bonded;

(c)

the making by the Borrower of an assignment for the benefit of creditors;

(d)

the appointment of a receiver of any property of the Borrower which shall not be
vacated or removed within sixty (60) days after appointment; or

(e)

any material breach by the Borrower of any provision of this Note that is not
cured within thirty (30) days, including the failure to pay any amounts under
this Note when due (without any cure period).

After the occurrence of any such event of default, the entire outstanding amount
of principal and interest of this Note shall accelerate and become immediately
due and payable upon demand by the Lender, and the Borrower shall pay all
reasonable attorneys’ fees and court costs incurred by the Lender in enforcing
and collecting this Note.

11.

Governing Law.  This Note shall be governed by and construed in accordance with
the laws of the State of California, without giving effect to conflicts of laws
principles.

12.

Miscellaneous.

(a)

All payments by the Borrower under this Note shall be made without set-off or
counterclaim and be free and clear and without any deduction or withholding for
any taxes or fees of any nature whatever, unless the obligation to make such
deduction or withholding is imposed by law.

(b)

The Borrower agrees to pay all expenses, including reasonable attorneys’ fees
and disbursements, incurred by the Lender in endeavoring to collect any amounts
payable hereunder which are not paid when due or to otherwise enforce its rights
hereunder.

(c)

No delay or omission on the part of the Lender in exercising any right under
this Note shall operate as a waiver of such right or of any other right of the
Lender, nor shall any delay, omission or waiver on any one occasion be deemed a
bar to or waiver of the same or any other right on any future occasion.

(d)

The terms and provisions of this Note may be modified or amended only by a
written instrument duly executed by the Borrower and the holders of at least a
majority of the aggregate principal amount of all Notes then outstanding, which
shall modify and amend all of the Notes in the same manner and be binding on and
effective against all of the holders of the Notes then outstanding.

(e)

The Borrower and every endorser or guarantor of this Note, regardless of the
time, order or place of signing, hereby waives presentment, demand, protest and
notices of every kind and assents to any permitted extension of the time of
payment and to the addition or release of any other party primarily or
secondarily liable hereunder.

(f)

The Lender agrees that no stockholder, director or officer of the Borrower shall
have any personal liability for the repayment of this Note.





7







--------------------------------------------------------------------------------

 




(g)

The Borrower’s repayment obligation to the Lender under this Note shall be on
parity with the Borrower’s obligation to repay the Notes.  In the event that the
Borrower is obligated to repay this Note and the Notes and does not have
sufficient funds to repay all of this Note and the Notes in full, payment shall
be made to the holders of this Note and the Notes on a pro rata basis.  The
preceding sentence shall not, however, relieve the Borrower of its obligations
to the hereunder.

[Signature Page Follows]





8







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed by
its duly authorized officers as of the date first above written.




 

BORROWER

 

 

 

 

MONOGRAM ORTHOPAEDICS INC.

 

 

 

 

By:

/s/ Ronald W. Lennox

 

Name:

Ronald W. Lennox

 

Title:

CEO




LENDER

 

 

 

 

PRO-DEX, INC.

 

 

 

 

By:

/s/ Richard L. Van Kirk

 

Name:

Richard L. Van Kirk

 

Title:

Chief Executive Officer

 




















9




--------------------------------------------------------------------------------










Portions of this exhibit indicated in the body of this exhibit by “####” have
been omitted pursuant to Pro-Dex, Inc.’s request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and the
omitted material has been separately filed with the Securities and Exchange
Commission.




EXHIBIT A

Milestones



1.  

####

2.

####



3.  

####








10


